The Attorney General has received your opinion request which asks, in effect: Does the Aeronautics Commission Act, 3 Ohio St. 81 [3-81] et seq. (1971), authorize the Aeronautics Commission to fund public heliports ? A cardinal rule is that public officers, boards, and commissions, created by statute, "have only such authority as is conferred upon them by law." Tulsa Exposition and Fair Corp. v. Board of County Commissioners of Tulsa County, Okl., 468 P.2d 501
(1970); Shaw v. Grumbine, 137 Okl. 95, 278 P. 311 (1929). They have, in addition, such "implied powers as are necessary for due and efficient exercise of powers expressly granted, or as may be fairly implied from statute granting the express powers." Oklahoma Tax Commission v. Fortinberry Co., 201 Okl. 537, 207 P.2d 301
(1949). The Oklahoma Aeronautics Commission is a public commission created by statute, 3 Ohio St. 85 [3-85] (1974). The question, then, is whether the Commission is expressly or impliedly authorized to fund heliports.  Nowhere in the Aeronautics Commission Act is the Commission expressly authorized to fund heliports. In fact, nowhere in the Act do the words "heliports" or "helicopters" even appear. Thus, we look to the Commission's general powers to determine whether they encompass the proposed funding. Two of the Commission's powers cataloged in 3 Ohio St. 85 [3-85] (1971) relate to funding. 3 Ohio St. 85 [3-85](g)(2) empowers the Commission to : "Render financial assistance by grant or loan or both to any municipality or municipalities acting jointly in the planning, acquisition, construction, improvement, maintenance, or operation of an airport owned or controlled, or to be owned or controlled, by such municipality or municipalities, out of appropriations or other monies made available by the legislature for such purposes . . . ." (Emphasis added) 3 Ohio St. 85 [3-85](h)(1) permits the funding of police airports and empowers the Commission to "acquire existing airports." (Emphasis added). Since the Commission's funding authority extends only to airports, the issue turns on whether the Legislature intended the term "airports" to cover heliports as well. At first glance, the general definitions in 3 Ohio St. 82 [3-82] (1971) seem broad enough to include heliports. "Airport" is defined in Subsection (c) as: ". . . any area of land or water which is used, or intended for use, for the landing and takeoff of aircraft, and any appurtenant areas which are used, or intended for use, for airport buildings, clear zones, buffer zones, or other airport facilities or rights-of-way, together with all airport buildings and facilities located thereon.' On closer examination, however, this conclusion is unwarranted because legislation must be construed as a whole. Matter of Mid American Peterbilt, Okl., 593 P.2d 499 (1979); Allen v. Philbin, 191 Okl. 183, 172 P.2d 839 (1942). Construing the present legislation as a whole, we find that one of the Act's specific provisions narrows the scope of the term "airports." Title 3 Ohio St. 90 [3-90] (1979), relating to "construction and repair of airports in various counties," authorizes the Commission to build, enlarge, and maintain runways of a specified minimum length in various situations "in order to assure a safe and adequate system of airports within this state." Reading the general sections in light of the specific use of the term "airports" in 3 Ohio St. 90 [3-90], and considering the obvious fact that helicopters do not require runways, we can only conclude that the Legislature contemplated, not facilities for helicopters, but only those for fixed-winged aircraft.  Moreover, by codifying in 90 3 O.S. its [3-its] desire for minimally safe runways in each county, the Legislature has in effect given priority to the matter. Had the Legislature wished to include a provision for helicopter landing pads or heliports, it could have done so when 3 Ohio St. 90 [3-90] was amended in 1979. Unless and until the Legislature makes such provision, we find no authority for the funding of heliports.  It is, therefore, the official opinion of the Attorney General that the Aeronautics Commission Act, 3 Ohio St. 81 [3-81] et seq. (1971), does not authorize the Aeronautics Commission to fund public heliports.  (MARY BRYCE LEADER) (ksg)